DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hanson et al. (US 2012/0065169 A1, applicant’s citation).

Hanson teaches that the PMO has the following structure copied from Figure 1A:

    PNG
    media_image1.png
    676
    365
    media_image1.png
    Greyscale

Hanson teaches that the PMO can have a 5’ conjugate, having the following structure as copied from Figure 1B:

    PNG
    media_image2.png
    152
    463
    media_image2.png
    Greyscale

Hanson teaches that the 3’ end nucleoside has the following structure as copied from Figure 1B:

    PNG
    media_image3.png
    166
    302
    media_image3.png
    Greyscale

See also paragraphs 0235 and 0246 for the 5’ conjugate-PMO structure. 
Hanson teaches making a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the 5’ conjugate-PMO structure, wherein the PMO has the nucleotide sequence of SEQ ID NO:26. See paragraph 0305.
Accordingly, claims 1-5, 9, 14, and 16 are described by Hanson et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton et al. (US 8,637,483 B2, applicant’s citation) in view of Hanson et al. (US 2012/0065169 A1, applicant’s citation) and van Deutekom et al. (Drug Discovery Today: Therapeutic Strategies, 2013, 10:e149-e156, applicant’s citation).
Wilton teaches making an antisense oligonucleotide targeted to exon 45 of human dystrophin, wherein Table 34 discloses a finite number of exon 45 skipping antisense oligonucleotides including SEQ ID NO:63 (5’-CAAUGCCAUCCUGGAGUUCCUG; RNA counterpart of SEQ ID NO:2 and the sequence of Compound 2 claimed in the instant case), SEQ ID NO:65 (UGCCAUCCUGGAGUUCCUGUAAGAU; RNA counterpart of SEQ ID NO:3 and the sequence of Compound 3 claimed in the instant case), SEQ ID NO:64 (5’- CAAUGCCAUCCUGGAGUUCCUGUAAGAU; RNA counterpart of SEQ ID NO:4 and the sequence of Compound 4 claimed in the instant case), and SEQ ID NO:66 (5’-UGCCAUCCUGGAGUUCCUGUAAGAUACC; RNA counterpart of SEQ ID NO:5 and the sequence of Compound 5 claimed in the instant case). 
	Wilton teaches incorporating chemical modifications (e.g., modified sugar and inter-nucleoside linkage) so that the oligonucleotide is “much more resistant to nuclease degradation” and in order “to minimise or prevent cleavage by endogenous RNase H”. See paragraphs 0113-0120.
	Wilton teaches “chemically linking to the oligonucleotide one or more moieties or conjugates that enhance the activity, cellular distribution or cellular uptake of the oligonucleotide.” See paragraph 0121.

Hanson teaches making a PMO-conjugate composition, wherein the PMO has SEQ ID NO:26 (5’-CCAATGCCATCCTGGAGTTCCTGTAA; see Table 11), which is 100% identical to SEQ ID NO:1 and the sequence of Compound 1 claimed in the instant case.
Hanson teaches that the PMO has the following structure copied from Figure 1A:

    PNG
    media_image1.png
    676
    365
    media_image1.png
    Greyscale

Hanson teaches that the PMO can have a 5’ conjugate, having the following structure as copied from Figure 1B:

    PNG
    media_image2.png
    152
    463
    media_image2.png
    Greyscale

Hanson teaches that the 3’ end nucleoside has the following structure as copied from Figure 1B:

    PNG
    media_image3.png
    166
    302
    media_image3.png
    Greyscale

See also paragraphs 0235 and 0246 for the 5’ conjugate-PMO structure. 
Hanson teaches making a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the 5’ conjugate-PMO structure, wherein the PMO has the nucleotide sequence of SEQ ID NO:26. See paragraph 0305.
	van Deutekom teaches that an exon skipping PMO conjugated with three repeating units of ethylene glycol at the 5’ end can be designed as a pharmaceutical composition as evidenced by the clinical study results using eteplirsen. See Figure 2 and page e153. See the PMO-conjugate structure of eteplirsen copied from Figure 2 as below:

    PNG
    media_image4.png
    222
    769
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate a DNA sequence counterpart of any one or all of Wilton’s RNA sequences of SEQ ID NOs:63-66 as an PMO-conjugate composition having the art-recognized structure as taught by Hanson and van Deutekom. One of ordinary skill in the art would have reasonably pursued making a PMO-conjugate composition comprising a DNA sequence counterpart of one of Wilton’s SEQ ID NOs:63-66, because each of Wilton’s SEQ ID NOs:63-66 was one of a 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Note that SEQ ID NO:1 and the sequence of Compound 1 are anticipated thus necessarily rendered obvious by Hanson’s SEQ ID NO:26.
Accordingly, claims 1-16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-9, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0202752 A1) in view of Hanson et al. (US 2012/0065169 A1, applicant’s citation) and van Deutekom et al. (Drug Discovery Today: Therapeutic Strategies, 2013, 10:e149-e156, applicant’s citation).
Lu teaches making a PMO antisense oligonucleotide targeted to exon 45 of DMD, wherein the target region is “-3 +22” and the antisense oligonucleotide sequence is 5’-GCCCAATGCCATCCTGGAGTTCCTG (SEQ ID NO:27), which provides 33.6% exon skipping efficiency in human myoblast. See Table 2. It is noted that Lu’s SEQ ID NO:27 
Lu teaches making a PMO antisense oligonucleotide targeted to exon 45 of DMD, wherein the target region is “-9 +16” and the antisense oligonucleotide sequence is 5’-TGCCATCCTGGAGTTCCTGTAAGAT (SEQ ID NO:31), which provides 10.5% exon skipping efficiency in human myoblast. See Table 2. It is noted that Lu’s SEQ ID NO:31 is 100% identical to SEQ ID NO:3 claimed in the instant case. 
Lu teaches making a PMO antisense oligonucleotide targeted to exon 45 of DMD, wherein the target region is “-12 +18” and the antisense oligonucleotide sequence is 5’-AATGCCATCCTGGAGTTCCTGTAAGATACC (SEQ ID NO:39), which provides 25.8% exon skipping efficiency in human myoblast. See Table 2. It is noted that Lu’s SEQ ID NO:39 comprises the entire sequence of SEQ ID NO:5 claimed in the instant case. See the underlined sequence.
Lu teaches making a PMO antisense oligonucleotide targeted to exon 45 of DMD, wherein the target region is “-9 +19” and the antisense oligonucleotide sequence is 5’-CAATGCCATCCTGGAGTTCCTGTAAGAT (SEQ ID NO:43), which provides 41.6% exon skipping efficiency in human myoblast. See Table 2. It is noted that Lu’s SEQ ID NO:43 is 100% identical to SEQ ID NO:4 claimed in the instant case. 
Lu teaches making a PMO antisense oligonucleotide targeted to exon 45 of DMD, wherein the target region is “-7 +21” and the antisense oligonucleotide sequence is 5’-CCCAATGCCATCCTGGAGTTCCTGTAAG (SEQ ID NO:44), which provides 24.3% exon skipping efficiency in human myoblast. See Table 2. It is noted that Lu’s SEQ ID NO:44 comprises the entire sequence of SEQ ID NO:1 claimed in the instant case. See the underlined sequence.

Lu does not disclose the chemical structure of “Formula (I)” claimed in the instant case.
Hanson teaches making a PMO-conjugate composition, wherein the PMO has SEQ ID NO:26 (5’-CCAATGCCATCCTGGAGTTCCTGTAA; see Table 11), which is 100% identical to SEQ ID NO:1 and the sequence of Compound 1 claimed in the instant case.
Hanson teaches that the PMO has the following structure copied from Figure 1A:

    PNG
    media_image1.png
    676
    365
    media_image1.png
    Greyscale

Hanson teaches that the PMO can have a 5’ conjugate, having the following structure as copied from Figure 1B:

    PNG
    media_image2.png
    152
    463
    media_image2.png
    Greyscale

Hanson teaches that the 3’ end nucleoside has the following structure as copied from Figure 1B:

    PNG
    media_image3.png
    166
    302
    media_image3.png
    Greyscale

See also paragraphs 0235 and 0246 for the 5’ conjugate-PMO structure. 
Hanson teaches making a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the 5’ conjugate-PMO structure, wherein the PMO has the nucleotide sequence of SEQ ID NO:26. See paragraph 0305.
	van Deutekom teaches that an exon skipping PMO conjugated with three repeating units of ethylene glycol at the 5’ end can be designed as a pharmaceutical composition as evidenced by the clinical study results using eteplirsen. See Figure 2 and page e153. See the PMO-conjugate structure of eteplirsen copied from Figure 2 as below:

    PNG
    media_image4.png
    222
    769
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate Lu’s SEQ ID NOs:27, 31, 39, 43, and 44 as an PMO-conjugate composition having the art-recognized structure as taught by Hanson and van Deutekom. One of ordinary skill in the art would have reasonably pursued making a PMO-conjugate composition comprising Lu’s SEQ ID NOs:27, 31, 39, 43, and 44, because each of Lu’s SEQ ID NOs:27, 31, 39, 43, and 44 was one of a finite number of antisense oligonucleotide sequences that induced skipping of 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
It is noted that Hanson’s SEQ ID NO:26 is 100% identical to SEQ ID NO:1 claimed in the instant case; Lu’s SEQ ID NO:31 is 100% identical to SEQ ID NO:3 claimed in the instant case; and Lu’s SEQ ID NO:43 is 100% identical to SEQ ID NO:4 claimed in the instant case. 
Accordingly, claims 1-9, 11-12, 14, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-4, 6, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (US 2014/0315862 A1, applicant’s citation).
Kaye teaches making a PMO antisense oligonucleotide targeted to exon 45 of human dystrophin, wherein the oligonucleotide nucleotide sequence is of SEQ ID NO:9 (5’-CAATGCCATCCTGGAGTTCCTG, which is 100% identical to SEQ ID NO:2 and the sequence of Compound 2 claimed in the instant case. See Table 3.
Kaye teaches that a registered exon skipping PMO “Eteplirsen” has the following structural formula. See paragraph 0063.

    PNG
    media_image5.png
    254
    542
    media_image5.png
    Greyscale

Kaye teaches that “Eteplirsen” improved DMD patients when measured by the 6-Minute Walk Test (6MWT). See paragraphs 0254-0255.
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate Kaye’s SEQ ID NO:9 to have the PMO backbone and 5’ conjugate as those in the pharmaceutical composition “Eteplirsen”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to formulate Kaye’s dystrophin exon 45 skipping antisense oligonucleotide sequence as a pharmaceutical composition by mimicking the structural formula of “Eteplirsen”, because the dystrophin exon skipping antisense oligonucleotide having the PMO backbone and 5’ conjugate as present in “Eteplirsen” was shown to be useful as an in vivo pharmaceutical composition that improves DMD patient’s 6MWT thus one of ordinary skill in the art would have been motivated to apply the structural features of “Eteplirsen” to another dystrophin exon skipping oligonucleotide, Kaye’s SEQ ID NO:9 (100% identical to SEQ ID NO:2 and the sequence of Compound 2 claimed in the instant case), which is one of a finite number of potential dystrophin exon skipping oligonucleotides other than eteplirsen (SEQ ID NO:1) listed in Kaye’s Table 3.
Accordingly, claims 1-4, 6, 10, 14-16, and 18-19 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635